ON REHEARING.
Richmond, Makch 20, 1930
Campbell, J.,
delivered the opinion of the court.
This case was decided by this court on June 14, 1928 (143 S. E. 629), and the judgment of the lower court *8was affirmed. A rehearing was granted plaintiff in error, and thus the ease is before us again. The facts are fully set forth in the former opinion.
The main contention of the railway company is that the former decision of this court is in conflict with the decisions of the United States Supreme Court, as well as former decisions of this court.
The decision upon the former hearing was placed upon two theories: First: That the evidence was, upon a demurrer thereto, sufficient to justify the trial court in holding that the notice required by the bill of lading was given in a reasonable time; Second: That under the facts and circumstances of this ease, Martin and Porter should be permitted a recovery for the loss of the potatoes, which was directly due to the negligence of the defendant in the nondelivery of the car of potatoes, and that the company is estopped from asserting the defense of lack of notice.
 An examination of the cases relied upon by the company do not, in our opinion, sustain the contention that the law is that in every case a failure to give the required notice within the- time limit fixed in the bill of lading precludes a recovery. It is true that in Georgia, F. & A. R. Co. v. Blish Milling Co., 241 U. S. 190, 36 S. Ct. 541, 60 L. Ed. 948, strong expressions are used denying the applicability of the doctrine of estoppel, but such language was not necessary to a decision of the case. This was the view of Justices McReynolds and Van Deventer in Texas & P. R. R. Co. v. Leatherwood, 250 U. S. 478, 39 S. Ct. 517, 63 L. Ed. 1096.
Davis v. Rodgers, 139 Va. 618, 124 S. E. 408, 410, is also relied upon. That case quotes from Kahn v. American Ry. Exp. Co., 88 W. Va. 17, 106 S. E. 126, this language: “Nor can the period of limitation be *9extended for lack of discovery of the loss. Negligence and unnecessary delay in the assertion of claim for losses in transportation are the evils against which the limitation provides.”
In Davis v. Rodgers it was unnecessary to a decision to invoke the doctrine of estoppel. In the opinion it is said: “It was always possible at the end of each day for the plaintiff to tell how much cotton was short * * *.” Therefore, when plaintiff failed to give the required notice within the six months limitation, this court held he was barred. But, such is not the situation here. When the car of potatoes reached Richmond, plaintiffs paid the freight and ordered the company to deliver same to Bowman’s warehouse for storage. They did not know, until the day before the notice was given, that the potatoes had not been delivered. In fact, until the time mentioned,' they had been assured that the potatoes were in Bowman’s warehouse.
In Davis v. Rodgers, supra, no mention is made of C. & O. Ry. Co. v. Rebman, 120 Va. 71, 90 S. E. 629, cited with approval in the former decision. The Rebman Case has not been distinguished or overruled in any subsequent ease, and we are of opinion that the instant case is ruled by it.

Affirmed.